OPINION AND ORDER
Pursuant to SCR 3.370, the Kentucky Bar Association has recommended that K. Franklin Bingham be suspended from the practice of law in the Commonwealth of Kentucky for three months.
Bingham was charged by the Kentucky Bar Association on March 28, 1991, with violating DR 6-101(A)(3) of professional conduct which provides that a lawyer shall not neglect a legal matter entrusted to him. The Board of Governors of the Kentucky Bar Association found him guilty of the charge by a unanimous vote and recommended that he be suspended from the practice of law for three months.
Bingham has not requested that this court review the action of the Board of Governors, and this Court has not, on its own motion, served notice of its intention to review the recommendations of the Board.
Accordingly, pursuant to SCR 3.370(8), the recommendation of the Board of Governors of the Kentucky Bar Association is hereby adopted.
IT IS ORDERED THAT:
1. K. Franklin Bingham shall pay the cost of this action.
2. Bingham is suspended from the practice of law in the Commonwealth of Kentucky, commencing with the date of the entry of this ORDER, for a period of three months to be served concurrently with the order of disbarment issued by this Court on June 6, 1991.
COMBS, LAMBERT, LEIBSON, REYNOLDS and SPAIN, JJ., concur. STEPHENS, C.J., and WINTERSHEIMER, J., would require this 3 months suspension to be served after the period of disbarment previously ordered.
ENTERED: September 26, 1991.
/s/ Robert F. Stephens Chief Justice